 

Case 3:19-cv-01183-KAD Document 1-11 Filed 08/01/19 Page 1 of 1

Fir:

u
Oo
ao

TAGE PAID

LUC
0:
Tap”
20,
3
Zz

Ba

PON
se

 

Mil

S\n pd £
eo oe shes ecer OMG pt ‘a 06510 '$19,80
TICH

Hasten , Texas

EXPECTED DELIVERY DAY: 08/01/19

USPS TRACKING NUMBER

Ul

9505 5114 4433 9211 4166 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To.

nred States Dishet a Ant Cletles OPRce
1) Chuch Street

New Haver) CT 0csl6

Complaint f Eyhibyts, © kAcKa@ns
nse

  

PRIORIT
*MAIL Af

 
 

| >§ UNITED STATES
POSTAL SERVICE,

For Domestic Use Only

Labej iO7R, July 204°
i

—

 
